Citation Nr: 1803299	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-15 354		DATE
		

THE ISSUE

Entitlement to an initial compensable evaluation for bilateral plantar fasciitis.


ORDER

Entitlement to a rating for each foot of 10 percent, but no higher, for bilateral plantar fasciitis is granted, subject to the regulations governing disbursement of VA monetary benefits.


FINDING OF FACT

The evidence shows moderate disability from bilateral plantar fasciitis.


CONCLUSION OF LAW

The criteria for a rating for each foot of 10 percent, but no higher, for bilateral plantar fasciitis have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.59, 4.71a, Diagnostic Code 5284 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Introduction

The Veteran served on active duty from October 2001 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).

The Veteran requested a videoconference hearing, which was scheduled for July 2017.  The Veteran did not appear for the hearing nor explain his failure to appear.  Accordingly, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.


Law and Analysis

The Veteran contends that his bilateral plantar fasciitis is more disabling than contemplated by the noncompensable rating.  In the January 2018 appellant's brief, the Veteran's representative argues that 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017), more closely approximates the Veteran's disability and that a 10 percent evaluation under that criterion is warranted.

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2 (2017).  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The primary focus in a claim for increased rating is the present level of disability.  Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's bilateral plantar fasciitis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017), by analogy to flatfeet.  Diagnostic Code 5276 addresses symptoms specific to flatfeet but not the symptoms of plantar fasciitis.  Moreover, Diagnostic Code 5276 contemplates unilateral and bilateral flatfeet such that assignment of separate ratings for each foot would not be appropriate under that code.  With this in mind, the Board finds that it is most favorable to the Veteran to evaluate his bilateral plantar fasciitis under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017), other foot injuries.

The Board's decision to change the Diagnostic Code assists the Veteran in allowing him to attain a higher rating.  See 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Code 5284 (2017).  Thus, the change is in accordance with the law.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (change to diagnostic code is appropriate so long as not arbitrary, capricious, or an abuse of discretion); Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011) (change in diagnostic code does not violate protective statutes).

Diagnostic Code 5284 provides for a 10 percent rating for a moderate condition, 20 percent for a moderately severe condition, and 30 percent for a severe condition.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).

In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

The question for the Board is whether the Veteran's disability picture more nearly approximates the criteria for a higher disability rating.

The Veteran's service treatment records show that he was seen in August 2005 for bilateral arch pain, but he was not treated at that time because he had active poison ivy.

The Veteran's service treatment records show that in September 2006 he was treated with physical therapy for bilateral foot pain.  It was noted that upon palpation there was pain in the plantar fascia.  He was diagnosed as having plantar fasciitis.  The short-term goal was to wear inserts for eight hours on two days and the long-term goal was to be pain free in full all day activities in two weeks.

The records show that he was seen in September 2008 for foot issues, reporting soreness in the soles of his feet since standing watch aboard ship.  He reported the pain was worse with walking and standing for long periods of time.  He stated that it improved with massages.  He was diagnosed as having plantar fasciitis and was prescribed Naprosyn, foot massages with bottle/can, and stretches.

In a July 2009 report of medical history, the Veteran reported that his feet were always in throbbing pain.  A September 2009 report of medical history shows that the Veteran reported foot pain.

The records show that in October 2009, the Veteran was seen for feet pain, and it was noted that he had a history of bilateral plantar fasciitis.  It was noted that the treatment to date had consisted of ice and stretching.  It was noted that there was tenderness over the medial band of the plantar fascia bilaterally.  He was prescribed Mobic, splints, and he was referred to podiatry.

The records show that in January 2010, the reason for the Veteran's medical appointment was "Bilateral recalcitrant plantar fasciitis."  It was noted that he had been followed for chronic bilateral plantar fasciitis with no response to conservative intervention.  At that time he was prescribed gastrocnemius muscle stretches, orthotic inserts, and medication.

The Veteran was seen April 2010 for bilateral plantar fasciitis, which was noted to be chronic and not responding to physical therapy.

The Veteran's service treatment records show that in May 2010 he finished Graston Therapy for plantar fasciitis, which helped some.

In an August 2010 report of medical assessment, the Veteran indicated that he had been seen by a podiatrist for both feet and the assessing healthcare provider commented that it was for plantar fasciitis.  In an August 2010 report of medical history it was noted that the Veteran had been diagnosed with bilateral plantar fasciitis.  It also indicated that the Veteran was taking Mobic for foot pain.

The Veteran's service treatment records show that in September 2010 he was seen in the podiatry clinic for follow up on bilateral foot pain lasting more than one year without trauma.  It was noted that Graston helped some but that custom orthotics had not helped yet.  It was noted that he had had a steroid injection the last visit, and he wanted a steroid injection in the left foot also because it helped some.  It was noted that the orthotics were not contouring to the Veteran's feet due to his high arch and that he could not wear them in his shoegear.

The Veteran was afforded a VA examination in December 2010.  The Veteran reported having been diagnosed with bilateral plantar fasciitis and the condition having existed since 2005.  He reported that pain occurred constantly in both feet; the pain was localized and squeezing in nature.  The Veteran stated the pain level was a 9 of 10, and it was exacerbated by physical activity.  He reported that there was pain at rest but that he could function with medication, massage, and cortisone shots.  He reported that while standing or walking he had pain but no weakness, stiffness, swelling, or fatigue.  The Veteran reported that he had not had surgery or been hospitalized for his plantar fasciitis.

The examination revealed that the weight bearing and nonweight bearing alignment of the Achilles tendon was normal bilaterally.  It was noted that there was no pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus, bilaterally.  It was recorded that the Veteran did not require the use of corrective shoe wear.  It was recorded that the X-rays of the feet were within normal limits.  The examiner diagnosed the Veteran as having bilateral plantar fasciitis with objective factors being tenderness at the plantar fascial insertion of both heels.

In his August 2012 notice of disagreement, the Veteran stated that during the first five years of having plantar fasciitis he went through numerous treatments including Graston Technique therapy, night splints, orthotics, and cortisone shots.  He stated that prior to leaving service he had been advised to have surgery on both feet; in November 2011 he received surgery on his right plantar fascia.

In a March 2013 statement, the Veteran stated that he had been advised to have surgery on his left plantar fascia but had decided not to have it performed at that time.

The Veteran's post-service VA medical records show that in September 2013 his feet were scanned for custom foot orthotics.

The Veteran is competent to report that which he perceives through the use of his senses, including symptoms of plantar fasciitis.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  He is not, however, competent to state whether his symptoms warrant a specific rating under the General Rating Formula.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Based upon the foregoing, the Board finds that the evidence of record establishes that the Veteran's disability picture more nearly approximates the criteria for a 10 percent rating on each foot.  The evidence shows moderate symptoms of foot disability in that, while in-service, the Veteran's bilateral plantar fasciitis was medically referred to as being recalcitrant.  The evidence shows that it did not respond to conservative treatment, and more aggressive treatment produced limited results.  Ultimately, the Veteran has had surgery on the right foot.  He has been advised that the same surgery is required for his left foot.  The Veteran is able to function with pain medication and has been prescribed custom orthotics.

The evidence does not support that the Veteran's service-connected plantar fasciitis warrants more than an evaluation of 10 percent.  There is no evidence of moderately severe or severe symptoms of foot disability in that in the December 2010 VA examination report, the examiner did not indicate that the Veteran's symptoms affected his occupation or that it caused an abnormal gait.  It was noted that there was no weakness, stiffness, swelling, or fatigue while standing or walking.  The alignment of the Achilles tendon was normal bilaterally.  As such, the Board finds that the evidence of record does not support the assignment of a disability rating in excess of 10 percent for each foot during the rating period on appeal.

In conclusion, the Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Disabled American Veterans





Department of Veterans Affairs


